Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination (hereinafter “RCE”) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action (hereinafter “OA”) has been withdrawn pursuant to 37 CFR 1.114.  Applicant's Amendment (hereinafter “Am.”) filed on March 8, 2021 has been entered.
Election/Restrictions
The restriction and the election without traverse of Group I in the reply filed on August 3, 2020 in the parent application are carried over to the instant RCE.  Please see MPEP § 819.
Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 3, 2020.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed features such as the multiple cell structures and the irregular pattern in claims 1 and 16 must be shown or the features canceled from the claims.  No new matter should be entered.
The drawings (FIGS. 3-9) merely show the porosity region 350/450/550, etc. The multiple cell structures of the porosity region and the irregular pattern are not shown.  See US 20200172260
et seq.   
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the OA to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next OA. The objection to the drawings will not be held in abeyance.
Specification 
1.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter such as “an irregular pattern” in amended claims 1 and 16.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction is required.
2.	The disclosure is objected to because of the informalities, e.g., each part of the claimed invention such as the multiple cell structures and the irregular pattern in claims 1 and 16 should have been designated by a reference character.  See US 20200172260 (hereinafter “Pub.’260”) of this application at, e.g., ¶ 32 and MPEP §§ 608.01(o) and (g).  Appropriate correction is required.
3.	The specification has not been checked to the extent necessary to determine the presence
of all possible errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
	Claim Rejections 35 U.S.C. § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Unsupported by Original Application
Amended claims 1 and 16 claim:
a porosity region (350/450/485/550/650/850) including multiple cell structures, the multiple cell structures being configured in an irregular pattern and being disposed between the external liner (360/460/560/860) and the internal liner (370/470/570/870) (Reference characters, bold and emphases added)

	The new limitation “an irregular pattern” is unsupported by the application as filed.  As noted, Applicant stated: “[s]upport for the amendments can be found at page 14, lines 2-8 of the originally filed specification.” (Am. p. 7).  However, original Spec. p. 14, ll. 2-8 (Pub.’260 ¶ 32) described:  
Claimed subject matter is intended to embrace variable porosity regions comprising a wide variety of cell structures, which may repeat at regular or irregular intervals, such as cubic structures (e.g., simple cubic, body-centered, face-centered, etc.), tetragonal structures (e.g., simple tetragonal, body-centered tetragonal, etc.), monoclinic structures (e.g., simple monoclinic, end-centered monoclinic, etc.), orthorhombic (e.g., simple orthorhombic, body-centered orthorhombic, face-centered orthorhombic, end-centered, orthorhombic, etc.), rhombohedral, hexagonal, triclinic, etc., and claimed subject matter is not limited in this respect.  (Emphases added)

As noted from the quotation above, the application as filed only mentioned about the “irregular intervals,” not “irregular pattern.”  The plain meaning (MPEP § 2111.01) of “pattern” is, e.g., “the regular and repeated way in which something happens or is done” and the plain meaning of “interval” is, e.g., “a space between objects, units, points, or states” as seen in common dictionaries such as Merriam-Webster attached.  Therefore, the “irregular intervals” and the “irregular pattern” are materially different.  On the one hand, the drawings do not show the irregular pattern of the cell structures; and more importantly, the term “irregular pattern” was not appeared anywhere in the original application.  On the other hand, Applicant has not shown that the original application inherently disclosed the cell structures being configured in an irregular pattern.  See In re Robertson, 169 F.3d 743, 745, 49 USPQ2d 1949, 1950-51 (Fed. Cir. 1999) ("To establish inherency, the extrinsic evidence ‘must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill. Inherency, however, may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient.’") cited in MPEP §§ 2163 and 2163.07(a).  Therefore, amended claims 1 and 16 are unsupported by the original application (MPEP §§ 2163.01-2163.04). 
Inadequate Written Description
	Claims 1 and 16 claim “a porosity region including multiple cell structures, the multiple cell structures being configured in an irregular pattern.”  However, the specification (Pub.’260 ¶ 32 inadequately describes and the drawings do not show the multiple cell structures and the irregular pattern.  It is unclear as to how the multiple cell structures and the irregular pattern of the porosity region are formed. 
Claim Rejection 35 U.S.C. 103
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found
in a prior OA.
2.	Claims 1-6 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kusuda et al. (US 20140251585 cited by Applicant) in view of Lee et al. (US 20110262695).
Claim 1
Kusuda teaches a gearbox enclosure (¶¶ 45, 84; claim 8) comprising: 
an external liner (306, FIG. 3, ¶ 29; or 524, FIG. 5, ¶ 39; or 828, FIG. 8, ¶ 86);  
an internal liner (322, FIG. 3, ¶ 29; or 534, FIG. 5, ¶ 39; or 830, FIG. 8, ¶ 86); and
a porosity region (320, FIG. 3, ¶ 36; or 400, FIG. 4; or 514, FIG. 5; or 812, FIG. 8)  being disposed between the external liner and the internal liner, wherein the porosity region is configured for a lubricant (oil, hydraulic fluid, etc.; see, e.g., 522, 502, 536, 540, FIG. 5; ¶¶ 21, 44-45, 80-85; claims 6-9, 15) to flow therethrough, 
wherein the external liner, internal liner, and the porosity region are configured to provide load-bearing capability (¶¶ 42, 68, 75-83, 86; claims 1-7, 11, 19).
In summary, Kusuda teaches the invention substantially as claimed.  However, Kusuda does not explicitly teach the porosity region including multiple cell structures being configured in an irregular pattern.
Lee teaches the porosity region (32, 42, FIGS. 1-4, ¶ 13 et seq.) including multiple cell structures (26A, 26B, 28B, 30B, 42) being configured in an irregular pattern (“different overlapping void patterns (42),” id. Abstract and, e.g., FIG. 2) in order to, inter alia, provide an efficient film cooling.  Ibid. Summary of the Invention, and claims 1-20.
It would have been obvious to a person having ordinary skill in the art (PHOSITA) at the time of filing of the application to form Kusuda’s porosity region including multiple cell structures being configured in an irregular pattern  in order to, inter alia, provide an efficient film cooling as taught or suggested by Lee.  The formation of multiple cell structures in an irregular pattern for Kusuda’s porosity region would not have been uniquely challenging to the PHOSITA because it is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement."  KSR Int'l. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) and it “does no more than yield predictable results.”  KSR at 1739.  
Claim 2
Kusuda’s porosity region (320/400/514/812) operates to remove or is capable of removing substantially all of the heat energy generated by the mechanical components enclosed by the gearbox enclosure (¶ 45) as the lubricant (e.g., 522, 502, 536, 540, FIG. 5) passes between a lubricant input port (e.g., 548, 504, FIG. 5, ¶ 42; claims 1-21) and a lubricant output port (e.g., 538, 550, FIG. 5, claims 1-21) of the gearbox enclosure.  In addition, the “wherein” or “whereby” clause that merely states the inherent results of limitations in the claim adds nothing to the claim’s patentability or substance.  Texas Instruments Inc. v. International Trade Commission, 26 USPQ2d 1018 (Fed. Cir. 1993); Griffin v. Bertina, 62 USPQ2d 1431 (Fed. Cir. 2002); Amazon.com Inc. v. Barnesandnoble.com Inc., 57 USPQ2d 1747 (Fed. Cir. 2001); and MPEP § 2111.04.   
Claim 3
Kusuda’s porosity region (320/400/514/812) comprises a lattice region (id. abstract; ¶¶ 3-7, 13-18, 23, 29, 38, and 39; claims 1-22). 
Claim 6
Kusuda teaches one or more lubricant conduits (304/316/302/314, etc.; ¶ 30 et seq.) to
permit the lubricant to flow therethrough, wherein the lubricant conduits are disposed within the
porosity region (320/400/514/812) as seen in FIGS. 3-5 and 8-9.
Claims 16-18
Please see claims 1-2 and 6 above.  In addition, please note that referring the gearbox enclosure to the merely inferentially included element such as a rotor system of a rotary-wing aircraft is not accorded patentable weight.  See legal precedent cited in claims 1-2 above and “Effect of Preamble” in MPEP § 2111.02.  
Claims 4-5 and 19
Kusuda’s lattice region comprises a certain percentage of porosity and at least a portion of 
Kusuda’s porosity region is configured to support a certain load of N/cm2 (id. ¶ 42).
In summary, Kusuda and Lee teach the invention as claimed except the range of porosity of between about 5.0% and about 85.0%, and the load of between about 1380.0 N/cm2  and about 124,200.0 N/cm2.  However, Applicant has not shown that the claimed ranges are critical.  
It would have been obvious to the PHOSITA at the time of filing to select the ranges of Kusuda’s porosity or loads as claimed by performing routine experimentation in order to optimize the efficiency of Kusuda’s heat exchanger/gearbox enclosure modified by Lee.  See MPEP § 2144.04(IV)(A).  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation) cited in MPEP § 2144.05(II)(A). 
Claim 20
Kusuda’s porosity region (320/400/514/812) operates to remove at least a certain percentage of the heat energy as the lubricant passes between the one or more lubricant input ports (e.g., 548, 504) and the one or more lubricant output ports (e.g., 538, 550).
In summary, Kusuda and Lee teach the invention as claimed except that Kusuda and Lee do not explicitly teach the percentage of heat removal being at least 10.0%.  However, Applicant has not shown that the claimed percentage is critical.  
It would have been obvious to the PHOSITA at the time of filing to select the percentage of heat removal of Kusuda to be at least 10.0% by performing routine experimentation in order to optimize the efficiency of Kusuda’s heat exchanger/gearbox enclosure modified by Lee.  See MPEP § 2144.04(IV)(A) and In re Aller, supra.
3.	Claims 1, 7 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kusuda
in view of Lee and further in view of DeVita et al. (US 20140373521).
	Assuming arguendo that Kusuda does not teach the gearbox enclosure, the following rejections take place:
	Claim 1
Kusuda and Lee teach the invention substantially as claimed (see the rejection of claim 1 under 35 USC 103 above).  However, Kusuda and Lee teach the heat exchanger instead of the gearbox enclosure. 
DeVita teaches the gearbox enclosure (26) in order to, inter alia, direct a flow of motive fluid (42, FIGS. 2-6) for heat transferring or cooling (id. abstract, ¶¶ 4-6, 17-23 and claims 1-20).
It would have been obvious to the PHOSITA at the time of filing of the application to form the gearbox enclosure for directing the fluid, i.e., the lubricant in Kusuda’s heat exchanger modified by Lee for heat transferring or cooling as taught or suggested by DeVita.  KSR. 
	Claim 7
Kusuda and Lee teach the invention substantially as claimed.  Kusuda and Lee do not explicitly teach the output shaft of the gearbox capable of providing at least about 375.0 kW. 
DeVita teaches the output shaft (34, ¶¶ 4-6 and 16 et seq.) of the gearbox (26) in order to transfer power from the engine (24), the output shaft (34) is capable of providing a certain kW. As noted, the output shaft of the gearbox is conventional or well known.  Please see MPEP § 2144.03 and, e.g., output shaft 316/125 in US 20200109777 of Mueller, and output shaft 116 in US 20190276138 of Donnini.
It would have been obvious to the PHOSITA at the time of filing of the application to form the output shaft for Kusuda’s gearbox modified by Lee in order to transfer power from Kusuda’s engine as taught or suggested by DeVita.  KSR.  In addition, it would have been obvious to the PHOSITA to select the output shaft that provides at least about 375.0 kW by performing routine experimentation in order to optimize the efficiency of the gearbox.  See In re Aller supra.  
Claims 16-18
Kusuda and Lee teach the heat exchanger/enclosure substantially as claimed (see the rejections of claim 1 under 35 USC 103 above).  However, Kusuda and Lee do not teach the intended use “for a rotor system of a rotary-wing aircraft.” 
DeVita teaches the gearbox enclosure (26) for a rotor system (18) of a rotary-wing aircraft (10, FIG. 1).  Ibid. ¶¶ 1-23 and claims 17-20.
It would have been obvious to the PHOSITA at the time of filing to use Kusuda’s gearbox
enclosure modified by Lee for the rotor system of the rotary-wing aircraft as taught or suggested by DeVita.  KSR.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kadau (US 20180066527) teaches the porosity region (540 TBC, FIG. 23, ¶¶ 93-102) including multiple cell structures (546, 544, 542, FIG. 23) being configured in an irregular pattern (“different size and pitch density in different surface regions of the blade, vane, ring segment or transition component 540 TBC or OTBC” id. ¶ 93, claims 4-5, 7-8, 15-18) in order to arrest the crack propagation.  Ibid. Abstract, Summary of the Invention, and claims 1-20.
Response to Arguments
Applicant's arguments filed November 29, 2020 have been fully considered but they are
not persuasive.
Drawing Objection
Applicant contended that the figures contain multiple illustration of cell structure variations, e.g., FIGS. 3, 4A, 4b, 6-7 and 9 all illustrate a variable porosity region 350, 450, etc. and the irregular stippling, which represents the multiple cell structures recited in claims 1 and 16 (Am. p. 7).
The Examiner respectfully submits that the specification does not describe that the stippling represent the cell structures and/or the irregular pattern.  On the one hand, it is unclear which/what structure(s) shown in the drawings is(are) the stippling that Applicant relied on.  On the other hand, if the drawings clearly illustrate the instant claimed features as alleged, Applicant should have no difficulty to point out the reference characters that designate these features.  
Note that MPEP § 608.01(o) states:
The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies.  (Bold and emphasis added)

	More importantly, it is well settled that meaning of words used in a claim is not construed in a "lexicographic vacuum, but in the context of the specification and drawings".  Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) cited in MPEP § 2111.01.  
In the absence of Applicant’s specific response with reference to the reference characters in the drawings and the specific description of the cell structures and irregular pattern in the specification, the objection is respectfully maintained.  Please see 37 CFR 1.111(b) and (c).
	Specification Objection
	In the same vein of arguments, Applicant asserted that the drawings clearly show the claimed features such as the irregular stippling which represents the cell structures and these cell structures have been identified by element numbers as the “variable porosity regions.”
	The Examiner respectfully submits that the drawings show the porous region 350, 450, etc. but not the cell structures or the irregular pattern of this region.  Please see the cell structures in, e.g., FIG. 4 of the printed publication “Porous and Cellular Materials for Structural Applications” edited by Schwartz et al., published on 4/13/1998 cited herein, or the unit cell 304, 316 in FIG. 4 and described in ¶ 35 of Kusuda, or the cells 82 in FIG. 6 and described in ¶ 19 of Lee.    
	As noted, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) cited in MPEP § 2145.   Here, Applicant’s arguments do not point out, inter alia, the specific reference characters that designate the claimed cell structures and the irregular pattern.  
In the absence of Applicant’s specific reference characters and description of the cell structures and the irregular pattern in the specification, the objection is respectfully maintained.
	35 USC 103
	The previous art rejections are withdrawn in view of Applicant’s amendments to the claims.  Applicant’s arguments have been considered but are deemed to be moot in view of new grounds of rejections set forth above.
Conclusion
In view of the foregoing, this application is not in condition for allowance.
Communication
     	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to VINH LUONG whose telephone number is (571) 272-7109.  The examiner can normally be reached on Monday-Friday, 9:00 AM ET – 5:00 PM ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VINH LUONG/Primary Examiner, Art Unit 3656